DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/05/2021 has been entered. Claims 1-14, 21 and 22 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/08/2020.
Claim Rejections - 35 USC § 112
Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the specification makes no mention of unloading the containment vessels or that the unloading is part of the aging process.
Regarding claim 22, the specification makes no mention of unloading the containment vessels. Additionally, the specification teaches (Paragraph 0032) the containment vessels may be transported to and from multiple destinations on a plurality of flight vessels. However, this teaching is more general than securing the containment vessels in an unpressurized and ventilated cargo area of another selected flight vessel; and transporting the containment vessels on another plurality of flights between multiple destinations. Therefore, the recited teaching of claim 22 constitutes new matter. 
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah, “Southern Comfort Launches Drone Booze Delivery Program.”
Shah teaches delivering booze (distilled spirit) in a bottle (containment vessel) using a drone (flight vessel). The video included in the article of Shah depicts a drone carrying the bottle in an area under the drone (cargo area) while it is exposed to the open air (unpressurized and ventilated).  Shah is silent on the drone transporting the booze in a plurality of flights, however, doing so would be a mere repetition of the transporting step depicted by Shah, in the absence of a demonstration of criticality that transporting the spirits on more than one flight would have an unexpected effect, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 VI B).  
Claims 1, 9-11, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1).
Regarding claim 1, Protzeller teaches (Claim 7; Col. 5, lines 11-19; Col. 8, lines 34-36) a method of treating food productions by transporting the food products in an aircraft, wherein the chamber (cargo area) for holding the food products is vented to the atmosphere (ventilated and unpressurized), and the aircraft travels from a starting point to predetermined destination. 
Protzeller is silent on the food product being a distilled spirit, the method comprising: storing the distilled spirits in one or more containment vessels. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Desmond since both are directed to transporting food products on an aircraft, and the storage system of Desmond provides at least one set of components used to transport flowable substances compliant with transportation security regulations (Desmond, Paragraph 0007). Furthermore, the method taught by Protzeller in view of Desmond would qualify as method of aging distilled spirits (storing the distilled spirits for a period of time). 
 
Protzeller is further silent on transporting food products for a plurality of flights. However, increasing the number of flights would be a mere duplication of the step of transporting from a first destination to a second destination. It is noted that the applicant has stated: “when loaded onto the aircraft, the spirits in the containment vessels arranged therein are subjected to wide ranging values regarding pressure, temperature, turbulence, and so on between taking off at a departure point and arriving at a destination. Further, when subjected to such changes on a plurality of such flights, which may be from widely varied locales, the expedited aging process is improved even more” (Applicant’s Specification, Paragraph 0019). However, no data has been provided to demonstrate the criticality of this assertion. It is know from Protzeller to transport food products in an unpressurized cargo hold of an aircraft, and it is known from Desmond to store and transport spirits on an aircraft. As is well known in the art, spirits are necessarily aged by storing the spirits in a container for a period of time. One of ordinary skill in the art would recognize that the process taught by Protzeller in view of Desmond, comprising storing spirits in a container and transporting on an aircraft, would constitute an aging process. Furthermore, increasing the number of flights would simply extend the length of the aging process with the benefits of the extension being predictable and understood by one of ordinary skill in 
Regarding claim 9, Protzeller teaches (Claim 1) causing the airplane to ascend to an altitude having the desired low temperature, i.e. the flight is selected based on the cruise altitude and temperature. 
Regarding claim 10, Protzeller teaches (Col. 2, lines 47-54) transporting a food product in an unpressurized propeller aircraft.
Regarding claim 11, as taught above, increasing the number of flights or destinations is a mere duplication of steps, and it would be obvious barring any showing that an unexpected result would be produced by doing so. Similarly, increasing the number of flight vessels constitutes a duplication of parts. The applicant has demonstrated no criticality that would suggest that the use of multiple flight vessels would have an unexpected or unpredictable effect that is different from the use of a single flight vessel (See MPEP 2144.04 VI B). Therefore, claim 11 is obvious over Protzeller in view of Desmond. 
Regarding claim 21, as shown above, Prozteller as modified above teaches a method of aging distilled spirits, the method comprising: storing the distilled spirits in one or more containment vessels; securing the containment vessels in an unpressurized and ventilated cargo area of a selected flight vessel; and transporting the containment vessels on a plurality of flights between multiple destinations.
Protzeller as modified above is silent on unloading the containment vessels after the flights. However, it is well known in the art to unload cargo from a plane after it has been transported.
Regarding claim 22, as shown above, Protzeller as modified above teaches a method of aging distilled spirits, the method comprising: storing the distilled spirits in one or more containment vessels; securing the containment vessels in an unpressurized and ventilated cargo area of a selected flight vessel; transporting the containment vessels on a plurality of flights between multiple destinations.
.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and further in view of Karasch (US 9212343 B1).
Regarding claim 2, Protzeller as modified above is silent on the one or more containment vessels including white oak barrels.
Karasch teaches (Col. 2, lines 62-64) an apparatus and method for aging liquids wherein the barrels for storing the liquids are white oak barrels.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Karasch. Protzeller as modified above teaches a method of transporting distilled spirits that would result in aging of the spirits. Using white oak barrels to age spirits has the benefits of storing the liquids for long periods of time with little or no leakage, while also aging the liquids (Karasch, Col. 2, lines 62-64). 
Regarding claim 3, Protzeller as modified above is silent on the one or more containment vessels including casks with charred interiors
Karasch teaches (Col. 5, lines 14-18) an apparatus and method for aging liquids wherein the barrels for storing the liquids are charred.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller
.
Claims 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and further in view of Ross (US 0739929 A).
Regarding claim 4, Protzeller as modified above is silent on forming a through hole in the one or more containment vessels; and fitting a diaphragm to the through hole so as to allow for pressure changes in the one or more containment vessels.	
 Ross teaches (Page 1, lines 40-68) a bung in a cask with a hole that receives a diaphragm that expands when there is an accumulation of gasses in the cask. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Ross. One of ordinary skill in the art would understand that pressure changes in the surrounding environment could lead to an expansion of vapor in the container. A diaphragm would be capable of expanding to accommodate the excess internal pressure (Ross, Page 1, lines 63-68).
	Regarding claim 5, Protzeller is silent on the diaphragm being a heavy duty latex balloon. 
	Ross teaches (Page 1, lines 63-80) the diaphragm is rubber (latex), assumes a spherical shape when expanded (balloon), and that a thick and strong (heavy duty) rubber can be used.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Ross. A latex balloon would be capable of performing the desired function of a diaphragm and the material has a resilient nature (Ross, Page 1, line 74). 
	Regarding claim 7, Protzeller is silent on the through hole being formed in a bung plug of the containment vessel.
Ross teaches (Page 1, lines 40-48) a bung has a cavity in its underside from which a small hole communicates with the upper side of the bung. 

	Regarding claim 8, Protzeller is silent on the diaphragm being attached to the bung plug by a securing member. 
Ross teaches (Page 1, lines 48-57) a frame (securing member) is closed upon the outer edge of the diaphragm to hold it firm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Ross. A securing member would prevent the diaphragm from coming loose and expelling the vapor contents of the container to the surrounding environment. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and further in view of Strickland (US 3528817 A).
	Protzeller as modified above is silent on the heavy duty latex balloon being provided with a puncture resistant sheath.
Strickland teaches (Col. 4, lines 8-24; Fig. 3, component 40) placing a rigid housing around a bladder containing gasses evolved during fermentation of alcohol.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Strickland. Placing a housing around the balloon would protect the balloon from potential punctures and preserve the available storage space by limiting the size to which the balloon could inflate (Strickland, Col. 4, lines 8-24). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and further in view of Hindrichs (US 5038867 A). 
Protzeller as modified above is silent on an emergency fire suppression system for the cargo area of the selected flight vessel.
	Hindrichs teaches (Col. 2, lines 3-9) fire protection and extinguishing equipment for the freight and cargo spaces in vehicles, particularly aircraft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of Hindrichs. In case a fire develops somewhere in any of the cargo spaces and compartments, the principle object is to prevent the spreading of the fire, and for this fire extinguishing equipment is known and used (Hindrichs Col. 1, lines 28-30). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and further in view of “What’s Cargo Manifest”
Protzeller teaches (Col. 2, lines 33-38) that the product containers are stored as cargo in a separate compartment during the flight.
Protzeller is silent on the stored distilled spirits being manifested cargo until reaching a desired maturity.
“What’s Cargo Manifest” teaches (Air cargo manifest) an air freight manifest is a type of manifest containing all the goods including passengers’ loads and commercial goods put in an airplane before it takes off.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of “What’s Cargo Manifest” and make the distilled spirits manifested goods. A cargo manifest ensures that all goods carried by the airplane are allowed inside the country or to ensure that there is no contraband goods in the airplane (“What’s Cargo Manifest”, Air cargo manifest). Furthermore, one of ordinary skill in the art would recognize that the distilled spirits . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and further in view of DeCaro (US 2018/0057780).
Protzeller as modified above is silent on the distilled spirits include rum, whiskey, bourbon, scotch, or any combination thereof.
DeCaro teaches (Paragraph 0043, 0050) ) a method of aging distilled spirits in which the aging spirits are subjected to a low (vacuum) pressure environment , and the distilled spirits include rum, whiskey, bourbon, scotch, or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Protzeller to incorporate the teaching of DeCaro. The selection of a known material based on its suitability for its intended use, in this case selecting different spirits for a low pressure treatment process, would have been obvious to one of ordinary skill in the art. (See MPEP 2144.07 VI B).
Response to Arguments
Applicant’s arguments, see pages 9-14, filed 3/05/2021, with respect to the rejection(s) of claim(s) 1 under Maruyama (US 20180216055 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Protzeller (US 2511877) and Desmond (US 20080105328 A1) as shown above. 
It should also be noted that it is known in the art to age spirits in a low-pressure environment. For example DeCaro (US 2018/0057780) teaches (Paragraph 0050) a method of aging distilled spirits in which the aging spirits are subjected to a low (vacuum) pressure environment. Consequently, one of ordinary skill in the art would recognize that any method of producing a low pressure environment, such . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Waterman (US 3734359 A) teaches transporting spirits in the cargo area of a jet powered aircraft.
Kovalick (US 20140157797 A1) teaches transporting containers in transit including wine bottles and methods of transportation including the unpressurized cargo hold of an airplane. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792